DETAILED ACTION
Claims 1-19 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/10/2020 and 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 19, the claim recites the limitation “a computer-readable recording medium.” The specification does not explicitly define that the claimed “computer-readable recording medium” does not exclude signals. The specification does not explicitly exclude signals. One of ordinary skill in the art would understand that “a computer-readable recording medium” could be implemented as a transitory recording medium such as signals or carrier waves, where, as here the specification does not limit the computer-readable recording medium to non-transitory forms. See Ex a non-transitory computer-readable recording medium ” or “a computer-readable recording device ” to make the claim statutory under 35 USC 101; (emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) and further in view of Pham et al (“Pham,” US 20200019968). 

Regarding claim 1, Al-Hamami discloses an authentication method in which a mobile terminal of a user performs authentication for the user by operating in conjunction with a face authentication and control system, comprising:
generating face information for the user by capturing an image of the user; (Al-Hamami, Pages 27-28, Stage 1: Collecting user information (Client) describes creating face information for the user by capturing an image of the user)
Al-Hamami fails to explicitly disclose transmitting authentication request information including the face information to a face authentication server; and receiving face authentication result information from the face authentication server, wherein the face authentication result information represents a result of the face authentication for the user. 
However, in an analogous art, Pham discloses transmitting authentication request information including the face information to a face authentication server; (Pham, [0008], [0015]-[0016], [0057], describes sending the authentication request information including the face information to the authentication server to perform face authentication)
and receiving face authentication result information from the face authentication server, (Pham, [0046], describes receiving face authentication result information from the authentication server that performs facial authentication)
wherein the face authentication result information represents a result of the face authentication for the user (Pham, [0046] describes wherein the face authentication result information represents a result of the face authentication for the user). 


Regarding claim 7, Al-Hamami and Pham disclose the authentication method of claim 1. 
Pham further discloses further comprising: outputting indication information based on the result of the face authentication for the user using the face authentication result information, wherein: the face authentication result information includes the indication information, and the indication information is information that is required to be output via the mobile terminal depending on whether the face authentication for the user succeeds or fails, (Pham, [0041], describes outputting indication information based on the result of the face authentication for the user using the face authentication result information, wherein: the face authentication result information includes the indication information, and the indication information is information that is required to be output via the mobile device depending on whether the face authentication for the user fails)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with the method and system of Al-Hamami to include further comprising: outputting indication 

Regarding claim 8, Al-Hamami and Pham disclose the authentication method of claim 7. 
Pham further discloses wherein: the indication information includes user information, and the user information represents a name, a post, an identity, or a privilege of the user (Pham, [0037] & [0041], describes wherein the indication information includes user information and the user information represents a name of the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with the method and system of Al-Hamami to include wherein: the indication information includes user information, and the user information represents a name, a post, an identity, or a privilege of the user. One would have been motivated to provide authentication of transactions using a mobile device (Pham, [0001]).

Regarding claim 19, claim 19 is directed to a computer-readable recording medium. Claim 19 is similar in scope to claim 1 and is  therefore rejected under similar rationale. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) in view of Pham et al (“Pham,” US 20200019968) and further in view of Yu Nam et al (“Yu Nam,” KR101087698 B1, See Google Patents Translation). 

Regarding claim 2, Al-Hamami and Pham disclose the authentication method of claim 1. 
Al-Hamami and Pham fail to explicitly disclose further comprising: installing an application for face authentication; generating registration information for the face authentication based on information about the user, which is input from the user through the application, and transmitting the registration information to the face authentication server. 
Yu Nam further discloses further comprising: installing an application for face authentication; (Yu Nam, Page 3, Fifth paragraph, paragraph starts with First, the face authentication….describes installing an application for face authentication)
generating registration information for the face authentication based on information about the user, (Yu Nam, Page 3, Sixth Paragraph, paragraph starts with Figure 2a shows…describes creating registration information for face authentication based on information about the user)
which is input from the user through the application; (Yu Nam, Page 3, Sixth Paragraph, paragraph starts with Figure 2a shows…describes which is input from the user through the application)
and transmitting the registration information to the face authentication server, (Yu Nam, Page 3, Sixth Paragraph, paragraph starts with Figure 2a describes transmitting the registration information to the face authentication server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu Nam with the method and system of Al-Hamami and Pham to include further comprising: installing an application for face authentication; generating registration information for the face authentication based on information about the user, which is input from the user through the application, and transmitting the registration information to the face authentication server. One would have been motivated to protect personal information and enhancing security of a smartphone by preventing unauthorized use of the function of the smartphone (Yu Nam, Page 2, First Paragraph, Lines 1-2).





Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) in view of Pham et al (“Pham,” US 20200019968) and further in view of Ahn et al (“Ahn,” US 20170199588).  

Regarding claim 3, Al-Hamami and Pham disclose the authentication method of claim 1further comprising:
Al-Hamami and Pham fail  to explicitly disclose further comprising: executing an application when the mobile terminal receives an application execution signal.
However, in an analogous art, Ahn discloses further comprising: executing an application when the mobile terminal receives an application execution signal, (Ahn, [0112] & [0038], describe further comprising: executing an application when the mobile device receives an application execution signal). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the method and system of Al-Hamami and Pham to include further comprising: executing an application when the mobile terminal receives an application execution signal. One would have been motivated to provide a method and system for providing an execution signal such that the application can be installed on the mobile device (Ahn, [0112] & [0038])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), Pham et al (“Pham,” US 20200019968) in view of Ahn et al (“Ahn,” US 20170199588) and further in view of Son et al (“Son,” KR20170087215 A, See Machine Translation). 

Regarding claim 4, Al-Hamami, Pham and Ahn disclose the authentication method of claim 3. 
Al-Hamami, Pham and Ahn fail to explicitly disclose wherein: the application execution signal is a beacon signal output from a beacon, and the mobile terminal receives the beacon signal from the beacon when the mobile terminal enters a specific authentication area in which it is possible to receive the beacon signal
However, in an analogous art, Son discloses wherein: the application execution signal is a beacon signal output from a beacon, (Son, [0002]& [0019] describes wherein the application execution signal is a beacon signal from a beacon)
and the mobile terminal receives the beacon signal from the beacon when the mobile terminal enters a specific authentication area in which it is possible to receive the beacon signal, (Son, [0002] & [0019] describes wherein the member terminal [mobile phone] receives the beacon signal from the beacon when the mobile terminal enters a specific classroom area [specific authentication area] in which it is possible to receive the beacon signal). 
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), Pham et al (“Pham,” US 20200019968) in view of Ahn et al (“Ahn,” US 20170199588) and further in view of Karaoguz et al (“Karaoguz,” US 20050071671). 

Regarding claim 5, Al-Hamami, Pham and Ahn disclose the authentication method of claim 3. 
Al-Hamami, Pham and Ahn fail to explicitly disclose wherein: the application execution signal is a GPS signal output from a GPS, and the mobile terminal executes the application when it is confirmed through the GPS signal that the mobile terminal is located in a specific authentication area.
(Karagoguz, [0006]-[0010] describes a GPS signal output from a GPS)
and the mobile terminal executes the application when it is confirmed through the GPS signal that the mobile terminal is located in a specific authentication area, (Karagoguz, [0006]-[0010] describes the mobile device executes a transaction by an application when it is confirmed through the GPS signal that the mobile device is located in a certain authentication area)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Karaoguz with the method and system of Al-Hamami, Pham and Anh to include the application execution signal is a GPS signal output from a GPS, and the mobile terminal executes the application when it is confirmed through the GPS signal that the mobile terminal is located in a specific authentication area.  One would have been motivated to provide authenticate a mobile device based on a location based transaction (Karaoguz, [0006]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968) and further in view of Son et al (“Son,” KR20170087215 A, See Machine Translation). 

Regarding claim 6, Al-Hamami and Pham disclose the authentication method of claim 1. 
Al-Hamami and Pham fail to explicitly disclose wherein: the authentication request information further includes area information, which is information that is used in order to specify an area in which the mobile terminal is located, and the face authentication server specifies the area in which the mobile terminal is located using the area information and determines an organization for which the face authentication is to be performed depending on the specified area.
However, in an analogous art, Son discloses wherein: the authentication request information further includes area information, (Son, [0170], [0172], [0190], [0021]-[0023] describe wherein the authentication request; [0002] & [0019], describes area information)
which is information that is used in order to specify an area in which the mobile terminal is located, (Son, [0002] & [0019] describes which is information that is used in order to specify an area; [0105] describes an area in which the mobile terminal is located)
and the face authentication server specifies the area in which the mobile terminal is located using the area information and determines an organization for which the face authentication is to be performed depending on the specified area, (Son, [0170] describes face authentication; [0173] describes authenticating a face with a server;  [0002] & [0019] describes which is information that is used in order to specify an area; [0105] describes an area in which the mobile terminal is located and the organization which is a classroom in a school)
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) in view of Pham et al (“Pham,” US 20200019968) and further in view of Hoyos et al (“Hoyos,” US 20140337949).  

Regarding claim 9, Al-Hamami and Pham disclose the authentication method of claim 7. 
Al-Hamami and Pham fail to explicitly disclose wherein: the indication information includes system control information, and the system control information is information for controlling a specific device of the face authentication and control system.
(Hoyos, [0019] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock from a remote device and providing access to a restricted location of the face authentication and control system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include wherein: the indication information includes system control information, and the system control information is information for controlling a specific device of the face authentication and control system. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])

Regarding claim 10, Al-Hamami and Pham disclose the authentication method of claim 1. 
Al-Hamami and Pham fail to explicitly disclose wherein the mobile terminal uses face recognition combined with a motion of the user when the face information is generated.
However, in an analogous art, Hoyos discloses wherein the mobile terminal uses face recognition combined with a motion of the user when the face information is  (Hoyos, [0002], [0055] and [0076] describes wherein the mobile device uses face recognition combined with a motion of the user when the face information is created)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include wherein the mobile terminal uses face recognition combined with a motion of the user when the face information is generated. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8)  in view of Pham et al (“Pham,” US 20200019968) and further in view of Hoyos et al (“Hoyos,” US 20140337949).  

Regarding claim 11, Al-Hamami discloses an authentication method in which a face authentication and control system performs face authentication for a user by operating in conjunction with a mobile terminal of the user, comprising:
receiving, by a face authentication server, authentication request information including face information about a face of the user of the mobile terminal from the  (Al-Hamami, FIG 1: Proposed Model & FIG 3, Page 30, Left Column, Last Paragraph describes receiving by a face authentication server, authentication request information including face information about a face of the user of the mobile device from the mobile device)
performing, by the face authentication server, face authentication for the user using the authentication request information; (Al-Hamami, FIG 1: Proposed Model & FIG 3; Page 30, Left Column, Last Paragraph and Right column, Three Paragraphs, describes performing by the face authentication server, face authentication for the user using the authentication request information)
Al-Hamami fails to explicitly disclose generating, by the face authentication server, face authentication result information for the face authentication wherein: the face authentication result information is information representing the result of the face authentication for the user. 
However, in an analogous art, Pham discloses generating, by the face authentication server, face authentication result information for the face authentication wherein: the face authentication result information is information representing the result of the face authentication for the user (Pham, [0046], describes generating, by the face authentications server, face authentication result information representing the result of the face authentication for the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with the method and system of Al-Hamami to include receiving face authentication result information from the face authentication server, wherein the face authentication result 
Al-Hamami and Pham fail to explicitly disclose the processing request information is information for requesting management for the user and/or control of the face authentication and control system when the face authentication for the user succeeds
However, in an analogous art, Hoyos discloses the processing request information is information for requesting management for the user and/or control of the face authentication and control system when the face authentication for the user succeeds (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock from a remote device and providing access to a restricted location of the face authentication and control system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include the processing request information is information for requesting management for the user and/or control of the face authentication and control system when the face authentication for the user succeeds. One would have been motivated to provide a method and system for 

Regarding claim 12, Al-Hamami, Pham and Hoyos disclose the authentication method of claim 11. 
Hoyos further discloses wherein a system administrator of the face authentication and control system or the user intervenes in the face authentication when the face authentication server performs the face authentication (Hoyos, [0040]-[0042] & [0019]-[0020] describe a user can intervene in face authentication when the authentication server performs face authentication by changing the settings in the user interface)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include wherein a system administrator of the face authentication and control system or the user intervenes in the face authentication when the face authentication server performs the face authentication. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])

Regarding claim 15, Al-Hamami, Pham and Hoyos disclose the authentication method of claim 11. 
Hoyos further discloses further comprising: recognizing, by a target device, system control information of the face authentication result information output from the (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock providing access to a restricted location of the face authentication and control system)
and performing, by the target device, a specific operation depending on the system control information (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock from a remote device and providing access to a restricted location of the face authentication and control system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include further comprising: recognizing, by a target device, system control information of the face authentication result information output from the mobile terminal; and performing, by the target device, a specific operation depending on the system control information. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8)  in view of Pham et al (“Pham,” US 20200019968) in view of Hoyos et al (“Hoyos,” US 20140337949) and further in view of Sakamoto et al (“Sakamoto,” WO 2018225642, see Machine Translation)  

Regarding claim 13, Al-Hamami, Pham and Hoyos disclose the authentication method of claim 11. 
Al-Hamami further discloses further comprising transmitting, by the face authentication server, the processing request information (Al-Hamami, [0043] describes transmits by the face authentication server, the processing information request)
Al-Hamami, Pham and Hoyos fail to explicitly disclose further comprising: transmitting, by the face authentication server, the processing request information to a management server; and performing, by the management server, the management for the user using the processing request information, wherein the management is time and attendance management for the user.
However, in an analogous art, Sakamoto discloses to a management server; (Sakamoto, [0019], describes to a management server)
and performing, by the management server, the management for the user using the processing request information, (Sakamoto, [0079]-[0081], [0019], [0044] describes and performing by the management server, the management for the user using the processing request information)
wherein the management is time and attendance management for the user, (Sakamoto, [0051]-[0052], [0057]-[0058] describes wherein the management is time and attendance management of the user), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Hamami, Pham and Hoyos to include further comprising: transmitting, by the face authentication server, the processing request information to a management server; and performing, by the management server, the management for the user using the processing request information, wherein the management is time and attendance management for the user. One would have been motivated to track the time and attendance management of a user (Sakamoto, [0051]-[0052], [0057]-[0058]). 

Regarding claim 14, Al-Humami, Pham and Hoyos disclose the authentication method of claim 11. 
Hoyos further discloses controlling a target device of the face authentication and control system; (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock providing access to a restricted location of the face authentication and control system)
(Hoyos, [0024] & [0019] describes transmitting and processing requests by the server which performed facial authentication) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include controlling a target device of the face authentication and control system. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])
Al-Humami, Pham and Hoyos fail to explicitly disclose the processing request information to a management server, wherein the management server generates a document by controlling a target device of the face authentication and control system.
However, in an analogous art, Sakamoto discloses further comprising: processing request information to a management server, (Sakamoto, [0019], describes processing request information to a management server)
wherein the management server generates a document by controlling a target device of the face authentication and control system, (Sakamoto, [0019], [0052], [0094]-[0095], [0025], wherein the management server creates a file [document] by controlling a target device of the face authentication and control system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Humami, Pham and Hoyos to include further comprising: transmitting, by the face authentication server, the processing request information to a 

Regarding claim 16, Al-Hamami and Pham disclose the authentication method of claim 15. 
Al-Hamami and Pham fail to explicitly disclose further comprising: generating, by the target device, operation description information about the specific operation; transmitting, by the target device, the operation description information to the management server; and performing, by the management server, the management for the user using the operation description information.
However, in an analogous art, Sakamoto discloses further comprising: generating, by the target device, operation description information about the specific operation; (Sakamoto, [0025], [0041]-[0042], [0044], [0061], describes creating by the target device, operation description information such as a User ID [operation description information] about the specific operation)
transmitting, by the target device, the operation description information to the management server; (Sakamoto, [0025], [0041]-[0042], [0044], [0061], describes sending by the target device, the operation description information to the management server; [where the operation description information is the user ID])
and performing, by the management server, the management for the user using the operation description information, (Sakamoto, [0025], [0041]-[0042], [0044], [0061], [0074], describes performing, by the management server, the management for the user using the operation description information which is a user ID)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Hamami, Pham and Hoyos to include further comprising: generating, by the target device, operation description information about the specific operation; transmitting, by the target device, the operation description information to the management server; and performing, by the management server, the management for the user using the operation description information. One would have been motivated to track the time and attendance management of a user (Sakamoto, [0051]-[0052], [0057]-[0058]).

Regarding claim 17, Al-Humami, Pham and Hoyos disclose the authentication method of claim 16. 
Al-Humami, Pham and Hoyos fail to explicitly disclose wherein the management server generates attendance-related information about attendance of the user using the operation description information and stores the generated attendance-related information.
However, in an analogous art, Sakamoto discloses wherein the management server generates attendance-related information about attendance of the user using the operation description information and stores the generated attendance-related information (Sakamoto, [0019], [0044], [0051]-[0052], [0057]-[0058] describes wherein the management server creates attendance-related information about attendance of the user using the [0049], [0089], [0044], user ID [operation description information] and [0051]-[0052], [0094] & [0109] stores the generated attendance-related information),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Humami, Pham and Hoyos to include wherein the management server generates attendance-related information about attendance of the user using the operation description information and stores the generated attendance-related information. One would have been motivated to track the time and attendance management of a user (Sakamoto, [0051]-[0052], [0057]-[0058]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) , Pham et al (“Pham,” US 20200019968) in view of Hoyos et al (“Hoyos,” US 20140337949) and further in view of Ganong et al (“Ganong,” US 20180373859)

Regarding claim 18, Al-Hamami, Pham and Hoyos disclose the authentication method of claim 11. 
Al-Hamami, Pham and Hoyos fail to explicitly disclose wherein the face authentication server generates a thumbnail image for the user using the authentication request information when the face authentication for the user is successfully performed.
(Ganong, [0158], [0017], [0027], [0035]-[0036] describes wherein the face authentication server creates a thumbnail image for the user using the authentication request information when the face authentication for the user is successful)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganong with the method and system of Al-Hamami, Pham and Hoyos to include wherein the face authentication server generates a thumbnail image for the user using the authentication request information when the face authentication for the user is successfully performed.. One would have been motivated to provide authentication of individuals and individuals' photo identification credentials, and to the authentication of documents or transactions signed or approved by individuals using facial biometrics in order to perform authentication and present visible proof via the users face integrated with digital signature technology, (Ganong, [0002]). 


Conclusion
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439 



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439